Case 2:17-cv-07639-SJO-KS Document 669-7 Filed 02/09/20 Page 1 of 4 Page ID
                                #:32658




                   EXHIBIT 12
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-7 Filed 02/09/20 Page 2 of 4 Page ID
                                #:32659




                                             Plaintiffs' Trial Exhibit


                                                PX0782
                                 PX0782.1     Case No. 2:17-cv-07639 SJO-KS
Case 2:17-cv-07639-SJO-KS Document 669-7 Filed 02/09/20 Page 3 of 4 Page ID
                                #:32660




                                 PX0782.2
Case 2:17-cv-07639-SJO-KS Document 669-7 Filed 02/09/20 Page 4 of 4 Page ID
                                #:32661




                                 PX0782.3
